Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this report of QEP Resources, Inc. (the Company) on Form 10-K for the period ended December31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the Report), C.B.Stanley, President and Chief Executive Officer of the Company, and RichardJ. Doleshek, Executive Vice President, Chief Financial Officer and Treasurer of the Company, each hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: The Report fully complies with the requirements of Section13(a) or Section15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. QEP RESOURCES, INC. February24, 2012 /s/ C. B. Stanley Date C. B. Stanley President and Chief Executive Officer February24, 2012 /s/ Richard J. Doleshek Date Richard J. Doleshek Executive Vice President, Chief Financial Officer and Treasurer
